must be raised at trial and proven by a preponderance of the evidence.
                 See NRS 453A.310(1)-(4). Accordingly, we conclude that the district court
                 did not abuse its discretion by denying appellant's motion to dismiss.
                             Second, appellant contends that the district court erred by
                 denying his motion to suppress the marijuana underlying his convictions
                 on the ground that it was discovered after an unconstitutional search.
                 When reviewing a district court's resolution of a motion to suppress, we
                 review its factual findings for clear error and its legal conclusions de novo.
                 State v. Lisenbee, 116 Nev. 1124, 1127, 13 P.3d 947, 949 (2000).
                             At the evidentiary hearing regarding appellant's motion, law
                 enforcement officers testified that they received a call regarding a
                 domestic violence incident at appellant's family home. When they arrived,
                 appellant's mother, Fredrica, approached them and stated that her sons
                 had gotten into an altercation but had left the scene. Suddenly, appellant
                 emerged from the home scratched and bleeding. Appellant explained that
                 he had gotten into a fight with his brother, Daniel, who was hiding
                 upstairs. The officers expressed concern regarding Daniel's condition and
                 asked to check on him but Fredrica refused, explaining that her two minor
                 children were sleeping upstairs. The officers convinced Fredrica to try and
                 get Daniel to come down. Fredrica called for Daniel but he did not
                 respond. The officers determined that entry of the home was necessary to
                 evaluate Daniel's condition, as well as that of the minor children, and
                 proceeded inside without a warrant.
                             The district court concluded that the entry of the home fell
                 into the emergency exception to the warrant requirement. We agree.         See
                 Hannon v. State, 125 Nev. 142, 147, 207 P.3d 344, 347 (2009) (the
                 emergency exception to the warrant requirement is applicable where an

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                officer "had an objectively reasonable basis to believe that there was an
                immediate need to protect the lives or safety of themselves or others").
                Although appellant contends that there was no concrete evidence to prove
                that Daniel was injured, an officer need only have "an objectively
                reasonable basis" to believe a person may be in need of assistance.      Id.;
                Brigham City, Utah v. Stuart, 547 U.S. 398, 406 (2006). And although
                appellant contends that the officers were motivated by a desire to arrest
                Daniel, "a law enforcement officer's subjective motivation is irrelevant."
                Hannon, 125 Nev. at 147, 207 P.3d at 347 (internal quotation marks
                omitted). We conclude that the district court did not err by denying
                appellant's motion to suppress on this basis.
                            Third, appellant contends that the district court erred by
                denying his motion to suppress the marijuana underlying his convictions
                on the ground that it was not in his actual or constructive possession. We
                disagree because this ground was not a valid basis upon which to suppress
                evidence. A motion to suppress is "a request for the exclusion of evidence
                premised upon an allegation that the evidence was illegally obtained."
                State v. Shade, 110 Nev. 57, 63, 867 P.2d 393, 396 (1994). The stated
                ground did not challenge the legality of the search; rather, it alleged that
                there was no connection between the evidence and appellant. We conclude
                that the district court did not abuse its discretion by failing to grant
                appellant's motion to suppress on this basis.
                            Fourth, appellant contends that his convictions were
                contradictory and were not supported by sufficient evidence. We decline to
                consider these arguments because they lack cogent argument and legal
                authority. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).



SUPREME COURT
       OF
    NEVADA
                                                      3
(0)1947A    e
                             Having considered appellant's contentions and concluded that
                 no relief is warranted, we
                             ORDER the judgment of conviction AFFIRMED.




                                                 mr  a ,J
                                         Parraguirre


                  to
                   ThtfDLO5 fize6              J.           On                         J.
                 Douglas                                  Cherry


                 cc: Hon. Carolyn Ellsworth, District Judge
                      The Law Office of Dan M. Winder, P.C.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e